Citation Nr: 1218934	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for lumbosacral discogenic degenerative changes status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to December 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reduced the rating for lumbosacral discogenic degenerative changes status post laminectomy disability from 40 percent to 20 percent effective June 1, 2007. 


FINDING OF FACT

The March 2007 rating decision, which reduced the rating for the Veteran's lumbosacral discogenic degenerative changes status post laminectomy disability from 40 percent to 20 percent, failed to comply with pertinent law and regulations by not assessing how the Veteran's condition had improved and whether it was reasonably certain that such improvement would be maintained under ordinary conditions of life. 


CONCLUSION OF LAW

The March 2007 rating decision that reduced the disability rating for lumbosacral discogenic degenerative changes status post laminectomy to 20 percent effective June 1, 2007, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants restoration of the 40 percent disability rating for service-connected low back disability, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary. 

In a rating decision in December 2001 the RO increased the rating for the Veteran's service-connected lumbosacral pain with radicular syndrome with discogenic degenerative changes at L4-5 (low back disability) from 0 percent to 40 percent effective July 26, 2001.  In a September 2004 rating decision the RO actually reduced the rating to 20 percent effective December 1, 2004, but then reversed itself in an August 2005 rating decision and reinstated the prior 40 percent rating without interruption, apart from a temporary total rating of 100 percent, from June 30, 2003, to September 1, 2003.  

In an August 2006 rating decision, the RO proposed to reduce the disability rating for the Veteran's low back disability to 20 percent based upon the Veteran's failure to report for a QTC examination on July 27, 2006; and in a March 2007 rating decision, the RO reduced the disability rating from 40 percent to 20 percent, effective June 1, 2007. 

The Veteran maintains that his service-connected low back disability has not improved to warrant the reduction in rating.  He also protests that he did not willfully miss the QTC examination scheduled for July 27, 2006.  He avers that he had called "QTC medical" to let them know that he would be unable to keep the scheduled appointment due to a family emergency, and says that he had asked to be re-scheduled for the soonest available date.  He reports that the call took place on July 25, 2006; and says that the receptionist never called him back as promised.  In numerous statements submitted throughout the pendency of this appeal, he states that he continues to suffer from limited and constant pain, and is under regular doctor's care; and insists that his condition has not improved. 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. §§ 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (providing, inter alia, that a disability rating may not be reduced based on only one medical examination unless the evidence of records warrants the conclusion that sustained improvement has been demonstrated).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the March 2007 rating reduction caused the Veteran's combined disability rating to be reduced from 40 percent to 20 percent; which in turn reduced the Veteran's monthly rate of compensation.  See RO's September 2006 and March 2007 letters to Veteran regarding reduction in evaluation and compensation.  The provisions of 38 C.F.R. § 3.105(e) are therefore applicable in this case.  

As for compliance with 38 C.F.R. § 3.105(e), the reduction was effective June 1, 2007; more than 60 days after issuance of the proposed rating reduction in August 2006.  Thus, the provisions of 38 C.F.R. § 3.105(e) were met. 

As regards the propriety of the rating reduction, VA regulations provide that with respect to ratings which have continued for long periods at the same level (5 years or more), it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  38 C.F.R. § 3.344(a).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.  These provisions also prohibit a reduction on the basis of a single examination.  Id.

A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Moreover, though material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).  

As the 40 percent disability rating for the Veteran's service-connected low back disability stabilized on July 26, 2006, and the reduction was not effective until June 1, 2007, the Veteran's disability rating falls under these special provisions as the 40 percent disability rating was in effect for greater than five years.  See Brown v. Brown, 5 Vet. App. 413, 418 (1995) (providing, inter alia, that if a reduction actually takes effect after a rating has been in effect for five years, then it is a reduction of a rating which has continued for five years or more and is hence subject to the requirements of 38 C.F.R. § 3.344(a).  

38 C.F.R. § 3.344 (a) provides that before a stabilized rating can be reduced, the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; and that examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction.  Further, ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Additionally, although material improvement in the physical or mental condition is clearly reflected, the evidence must make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

After considering all the evidence, the Board finds that the four requirements set forth above have not been met.  In this respect, the August 2006 proposed reduction rating decision and the March 2007 final reduction rating decision reflect no suggestion of any consideration of 38 C.F.R. § 3.344(a) whatsoever.  Only the later October 2007 statement of the case (SOC) made reference to this provision, but the SOC did not apply it in the reasons and bases section.  The RO's decision to reduce was not in accordance with law because it did not make a finding of "material improvement;" much less that it was reasonably certain that the improvement would be maintained under the ordinary conditions of life.  Instead, the RO appears to have reduced the rating for the Veteran's service-connected low back disability based upon the Veteran's failure to report for a QTC examination on July 27, 2006.  However, the Board notes that the scheduled date of the July 2006 examination was one day after the 5 year date that the rating had stabilized, which was July 26, 2006.  And there is no specific finding that the Veteran's condition had actually improved at the time of the proposed reduction in August 2006 or the June 2007 effective date of the reduction; let alone that there was "material" and sustained improvement. 

Consequently, the March 2007 rating decision that reduced the rating for the Veteran's low back disability to 20 percent, effective June 1, 2007, is void ab initio because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  As the March 2007 reduction of the disability rating is void ab initio (Schafrath, at 496), no further discussion is warranted as to whether the reduction was proper based on the evidence of record. 


ORDER

The 40 percent rating for lumbosacral discogenic degenerative changes status post laminectomy is restored, effective the date of the reduction, and the appeal is granted.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


